Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 1 of 20

1 Michael E. Sullivan, Esq. #5142
Michael A. Burke, Esq., #11527
Hannah E. Winston, Esq. #14520

ROBISON, SHARP, SULLIVAN & BRUST

WN

 

 

3)| 74 Washington Street
4 Reno, Nevada 89503
Email: msullivan@rssblaw.com
5 mburke@rssblaw.com
hwinston@rssblaw.com
6|| Telephone: (775) 329-3151
7 Facsimile: (775) 329-7169
Attorneys for Defendant
8 COSTCO WHOLESALE CORPORATION
9
10 UNITED STATES DISTRICT COURT
11 DISTRICT OF NEVADA
12 LESLIE ANNE MAKO, individually, Case No.:
13 Plaintiff, Second Judicial District Court
Case No.: CV20-02105
14 vs.

DEFENDANT COSTCO WHOLESALE
15 COSTCO WHOLESALE CORPORATION, a CORPORATION’S PETITION FOR
foreign Corporation dba COSTCO REMOVAL

16 WHOLESALE #25; DOE EMPLOYEE, an

individual; DOES 1-10 does; ROE

17 CORPORATIONS 11-20; and ABC LIMITED

LIABILITY COMPANIES 21-30,

 

18
Defendants.

19 /

20

an Defendant COSTCO WHOLESALE CORPORATION, a Foreign Corporation
99 (“Costco”), by and through its counsel of record, Michael E. Sullivan, Esq., Michael A.
33 Burke, Esq., and Hannah E. Winston, Esq., of the law offices of Robison, Sharp, Sullivan
34 & Brust submits this Petition for Removal of the above-captioned lawsuit entitled LESLIE
95 ANNE MAKO, individually vs. COSTCO WHOLESALE CORPORATION, a Foreign

 

6 Corporation dba COSTCO WHOLESALE #25; DOE EMPLOYEE. an individual: DOES 1-
07 10, does; ROE CORPORATIONS 11-20: and ABC LIMITED LIABILITY COMPANIES 21-
28 30, Case No. CV20-02105, assigned to DEPT. NO. 6, in the Second Judicial District Court

a eepeie located in Washoe County, Nevada (“State Court’) to this Court pursuant to 28 U.S.C.
71 Washington St.
Reno, NV 89503
(775) 329-3151

 

 

 

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 2 of 20

1|| §§1332(a), 1441, and 1446(b)(3).

2\| I. COMPLIANCE WITH PROCEDURAL REQUIREMENTS

3 1. COSTCO was served with a copy of Plaintiff LESLIE ANNE MAKO’s

4}| (‘Plaintiff’) State Court Summons and Complaint (“Complaint”) on or about December 30,

5;| 2020. Thus, this removal is timely because the 30-day period for filing the removal has

6)| not passed. 28 U.S.C. §1446(b). Additionally, removal is timely because it is filed within

7 || one year from when Plaintiff filed the original complaint in the State Court action on or

8 || about December 29, 2020.

9 2. Pursuant to 28 U.S.C. §1446(a), COSTCO has attached a true and correct
10 copy of the Complaint filed December 29, 2020 as EXHIBIT “1”, and a true and correct
11 copy of CT Corporation’s Service of Process Transmittal dated December 30, 2020 is
12|| attached as EXHIBIT “2.”

13 3. COSTCO has provided and served a copy of the Petition for Removal on
14|) Plaintiff, LESLIE ANNE MAKO, and will timely file a copy of the Petition for Removal with
15 || the Clerk of the Washoe County District Court as required by 28 U.S.C. §1446(d).
16 4. COSTCO is informed and believes and hereon alleges that no other parties
17)| have appeared apart from itself and Plaintiff.
18 5. Removal from State Court to this Court is proper as this district embraces
19|) the place where the action is pending per 28 U.S.C. §1441(a).
20]| Il. BACKGROUND
21 6. Plaintiff has asserted in her Complaint a single cause of action for
ie Negligence/Res Ipsa Loquitur against all Defendants arising out of an alleged personal
23 injury which occurred in the Reno Costco warehouse. Plaintiffs foot was severely injured
24|| and required surgery after a forklift drove over her foot.
25|| Ill. | COMPLETE DIVERSITY OF CITIZENSHIP AS TO THE PARTIES
26 7. COSTCO is informed and believes that Plaintiff is a citizen of Nevada.
27 8. COSTCO is a corporation organized under the laws of the state of
. 28 || Washington and has its principal place of business in the State of Washington.
(775) 329-3151
2

 

 

 

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 3 of 20

1|| IV. AMOUNT IN CONTROVERSY

2 9. The amount in controversy in this action purportedly exceeds $75,000. In
3 || the instant action, Plaintiff sought unspecified damages in her Complaint for an alleged
4 injury. Counsel for Costco spoke with counsel for Plaintiff, who confirmed that Plaintiff's
5 || medical bills had not been completely provided but were expected to be in excess of
6|| $75,000 for the hospitalization and surgery(s) of Plaintiffs foot that required partial
7)| amputation. See Exhibit “3” (Declaration of Michael Sullivan, Esq.). Thus, the alleged
8 value of Plaintiffs damages exceeds $75,000, exclusive of costs and interest.
9 DATED this [ day of January, 2021.
10

ROBISON, SHARP, SULLIVAN & BRUST
11 71 Washington Street

Reno, Nevada 89503
12 )

/ \/\ h | [
13 yy [/ |

| he | Vl
14 py: |e SA WMey

MICHAEL E. SULLIVAN, ESQ.
15 MICHAEL A. BURKE, ESQ.
HANNAH E. WINSTON, ESQ.
16 Attorneys for Defendant
17 COSTCO WHOLESALE CORPORATION

18
19

21
22
23

25
26
27
28

Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

 

 

 

 
 

Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

0 A NY WBN On FP WY YO KF

eae ee
oOo NN DO UH FBP WY NYO KF OC

 

Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 4 of 20

CERTIFICATE OF SERVICE

Pursuant to FRCP 5(b), | certify that | am an employee of ROBISON, SHARP,
SULLIVAN & BRUST, and that on this date | caused to be served a true copy of
DEFENDANT COSTCO WHOLESALE CORPORATION’S PETITION FOR REMOVAL
on all parties to this action by the method(s) indicated below:

by placing true copy thereof in a sealed envelope, with sufficient
postage affixed thereto, in the United States mail at Reno, Nevada,
addressed to:

Brian D. Nettles, Esq.
Christian M. Morris, Esq.
Victoria R. Allen, Esq.
NETTLES | MORRIS

1389 Galleria Drive, Suite 200
Henderson, NV 89014

XX__ by using the Court's CM/ECF Electronic Notification System addressed to:

 

 

Brian D. Nettles, Esq. brian@nettlesmorris.com
Christian M. Morris, Esq. christian@nettlesmorris.com
Victoria R. Allen, Esq. victoria@nettlesmorris.com

 

XX_ by email addressed to:

 

 

Brian D. Nettles, Esq. brian@nettlesmorris.com
Christian M. Morris, Esq. christian@nettlesmorris.com
Victoria R. Allen, Esq. victoria@nettlesmorris.com

 

by facsimile (fax) addressed to:

Brian D. Nettles, Esq. (702) 434-1488
Christian M. Morris, Esq.

Victoria R. Allen, Esq.

NETTLES | MORRIS

1389 Galleria Drive, Suite 200

Henderson, NV 89014

by Federal Express/UPS or other overnight delivery addressed to:

4)
DATED this ies day of January, 2021.

| ) - c
fal Z men Lec,
Employee of Robison, Sharp, Sullivan & Brust

 

 

 
 

Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 5 of 20
CIVIL COVER SHEET

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the en and service of
provided by local rules of court. This form, approved by the Judicial Conference of the United States in Sep

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

pleadings or other papers as required by law, except as
tember 1974, is required for the use of the

lerk of Court for the

 

I. (a) PLAINTIFFS
LESLIE ANN MAKO

(b) County of Residence of First Listed Plaintiff WASHOE
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Victoria Allen, Esq.

NETTLES MORRIS, 1389 Galleria Drive, Suite 200, Henderson, NV

89014, (702) 343-1488

NOTE:

Attorneys (/f Known)

 

County of Residence of First Listed Defendant

CBEFED OLE saLe CORPORATION, a Foreign Corporation;
ABC CORPORATION I-X, inclusive; BLACK & WHITE C

Washington

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Michael E. Sullivan, Esq, and Hannah E. Winston, Esq.
Robison, Sharp, Sullivan & Brust, 71 Washington Street
Reno, NV 89503, (775) 329-3151

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

0 448 Education

 

0 555 Prison Condition

© 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

01 US. Government 0 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x1 0 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 U.S. Government A 4 Diversity Citizen of Another State O 2 © 2° Incorporated and Principal Place os &s
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY _- OTHER STATUTES ]
OC 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS - OG 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights 0} 430 Banks and Banking
C151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent GO 450 Commerce
C1 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |0© 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal 0} 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | @& 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
OC 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act _ 0) 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
G 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: OC 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 896 Arbitration
OG 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
C230 Rent Lease & Ejectment O 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
OG 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities - | 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights Actions

 

 

V. ORIGIN (Place an “X” in One Box Only)

O1 Original [X2 Removed from O 3  Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Personal Injury

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §§1332(a), 1441, and 1446(b)(3)
Brief description of cause:

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000.00 JURY DEMAND: ]{Yes No
VIII. RELATED CASE(S) a
IF ANY (See instructions): ae DOCKET NUMBER
DATE SIGNATURE, OF ATTORNEY OF RECORD
01/19/2021 lich OK
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
 

Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

i)

0 ON Donn KK W

 

Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 6 of 20

 

 

 

 

 

EXHIBIT LIST
Exhibit # Description Pages
Exhibit “1” Complaint 7
Exhibit “2” CT Corporation's Service of Process Transmittal dated 4
December 30, 2020
Exhibit “3” Declaration of Michael E. Sullivan in Support of Costco 1
Wholesale, Inc.’s Petition to Removal
Exhibit “4” Color copy of photograph depicting Plaintiff's injured foot 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 7 of 20

EXHIBIT “1”

EXHIBIT “1”
>.

frase 3:21-cv-00041-MMD-CLB Document 1 Filed 01/19/21 Page 8 of 29); Ep

Electronically
CV20-02105
2020-12-29 09:09:06 AM

BRIAN D. NETTLES, ESQ. Gierk of the Court
Nevada Bar No. 7462 Transaction # 8221586 : csulézic
CHRISTIAN M. MORRIS, ESQ.
Nevada Bar No. 11218
VICTORIA R. ALLEN, ESQ.
Nevada Bar No. 15005
NETTLES | MORRIS

1389 Galleria Drive, Suite 200
Henderson, Nevada 89014
Telephone: (702) 434-8282
Facsimile: (702) 434-1488
brian@nettlesmorris.com
christian@nettlesmorris.com
victoria@nettlesmorris.com
Attorneys for Plaintiff

Oo Wan Nn UH FP Ww YN Fe

—
oO

IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA

—
—

IN AND FOR THE COUNTY OF WASHOE

—
N

LESLIE ANNE MAKO, an individual, CASE NO.:
DEPT NO.:

—
WwW

Plaintiff,

a
nN ££

VS.

_
ON

Henderson, NV 89014
702.434.8282 / 702.434.1488 (fax)

COSTCO WHOLESALE CORPORATION, a| COMPLAINT
foreign corporation d/b/a COSTCO
WHOLESALE # 25; DOE EMPLOYEE, an
individual DOES 1 through 10; ROE
CORPORATIONS 11 through 20; and ABC
LIMITED LIABILITY COMPANIES 21
through 30,

—r
~

1389 Galleria Drive, Suite 200

NETTLES | MORRIS

Oo Oo —S|e
- Oo OO Ww

 

Defendants.

N
N

COMES NOW, Plaintiff, LESLIE ANNE MAKO, by and through her counsel, Brian D.

N WN
KR W

Nettles, Esq., Christian M. Morris, Esq., and Victoria R. Allen, Esq. of the law offices of

N
Nn

NETTLES MORRIS, and for her causes of action against Defendants above named, complains

N
ON

and alleges as follows:

N
~

///

N
oo

 

 

 

 
—

fase 3:21-cv-00041-MMD-CLB Document 1 Filed 01/19/21 Page 9 of 20

—

STATEMENT OF JURISDICTION AND VENUE

1. The Second Judicial District Court has jurisdiction over this civil tort action
pursuant to NRCP 8(a)(4), NRS 13.040, and NRS 41.130 as the occurrence giving rise to this case
took place in Washoe County, Nevada and the amount in controversy exceeds $15,000.00.

GENERAL ALLEGATIONS

Z.. Plaintiff LESLIE ANNE MAKO (“Plaintiff”) is, and at all relevant times was,
an individual residing in Washoe County, Nevada.

3, Upon information and belief, Defendant COSTCO WHOLESALE

CORPORATION (“Defendant Costco”) is, and at all relevant times was, a foreign corporation

Co OWN DoD AHN HR YW WN

—

doing business in Nevada as COSTCO WHOLESALE # 25.

_ iu 4. Upon information and belief, Defendant DOE EMPLOYEE (“Defendant
= S é 12 ||Employee” or collectively with Defendant Costco as “Defendants”) is, and at all relevant times
7 : = : 13 || was, an individual residing in Washoe County, Nevada.
= g > = 14 5. Upon information and belief, Defendant Costco owned, operated, maintained,
ne 5 = 15 || controlled, serviced, managed, occupied, and/or assumed liability of a retail and wholesale
5 228 16 |/business located at 2200 Harvard Way, Reno, Nevada 89502 commonly known as Costco
- ° S 17 || Wholesale # 25 (“Subject Premises”), for the purpose of carrying on a business for profit.

Z, - = 18 6. Upon information and belief, and at all times relevant, Defendant Employee was
19 || an employee/agent of Defendant Costco acting in the course and scope of his employment at the
20 || Subject Premises.

21 7. Plaintiff is informed, believes and thereon alleges that all of the acts, omissions
22 || and conduct described below of each and every corporate Defendant was duly authorized, ordered,
23 || and directed by the respective and collective Defendant corporate employers, officers, and
24 ||management-level employees of said corporate employers. In addition thereto, said corporate
25 || employers participated in the aforementioned acts and conduct of their said employees, agents and
26 || representatives and each of them; and upon completion of the aforesaid acts and conduct of said
27 || corporate employees, agents and representatives, the Defendant corporations, respectively and
28 || collectively, ratified, accepted the benefits of, condoned, lauded, acquiesced, approved, and

 

 

 

 
 

1389 Galleria Drive, Suite 200

NETTLES | MORRIS

Henderson, NV 89014
702.434.8282 / 702.434.1488 (fax)

mo ODO ON DH NW HR WY YN

NH NH VN VN KN HN PO RO RO mR ey ey ea ea ea ea a

 

ASe 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 10 of 20

consented to each and every of the said acts and conduct of the aforesaid corporate employees,
agents and representatives.

8. The true names and capacities, whether individual, corporate, associate,
governmental or otherwise, of defendants Does 1 through 10, Roe Corporations 11 through 20
and ABC Limited Liability Companies 21 through 30 (“Does/Roe/ABC Defendants”), inclusive,
are unknown to Plaintiff at this time, whom therefore sue said defendants by such fictitious names.
When the true names and capacities of said defendants have been ascertained, Plaintiff will amend
this Complaint accordingly.

9. On information and belief, Does/Roe/ABC Defendants participated in the
design, construction, maintenance, ownership, management, control, operation, care, and/or
upkeep of the Premises; Does/Roe/ABC Defendants include, but are not limited to, owners,
operators, occupiers, lessees, managers, manufacturers, developers, producers, general
contractors, subcontractors, security companies, maintenance companies, material providers,
equipment providers, architects, designers, engineers, governmental authorities, insurers, lenders,
investors, and their agents, servants, representatives, employees, partners, joint venturers, related
companies, subsidiaries, parents, affiliates, predecessors, partners and/or successors in interest.

10. On information and belief, Does/Roe/ABC Defendants are responsible,
negligently or in some other actionable manner, for the events and happenings hereinafter referred
to, and caused injuries and damages proximately thereby to Plaintiff as hereinafter alleged.

11. On information and belief, Does/Roe/ABC Defendants were involved in the
initiation, approval, support or execution of the wrongful acts upon which this litigation is
premised, or of similar actions against Plaintiff of which Plaintiff is presently unaware.

12. On or about January 3, 2019, Plaintiff was an invitee of the Subject Premises
when Defendant Employee, who was operating a forklift (the “Subject Forklift”), collided into
Plaintiff with the Subject Forklift, causing her to fall hard to the ground and incur injuries (the
“Subject Incident”).

13. On information and belief, the Subject Forklift was a hazard that Defendants

should have remedied and/or warned of prior to the Subject Incident. Further, the Subject Forklift

 

 
 

1389 Galleria Drive, Suite 200

NETTLES | MORRIS

Henderson, NV 89014
702.434.8282 / 702.434.1488 (fax)

So ON Dn AHA FR Ww NY

NO NY NY VN KN NO YQ RQ RO Ree ee ea ee a ee ee
DH A Nn A FF Ww NY KFK& DO DW YQ WB Wn KR WD YP KY OC

 

HSe 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 11 of 20

was an unmarked hazard that was created by Defendants and/or was a hazardous condition of|
which Defendants had actual or constructive notice prior to the Subject Incident.

14. On information and belief, the negligent acts or omissions referenced herein
were committed by Defendant Costco’s agents/employees while in the course and scope of their
employment. Under the doctrine of respondeat superior, Defendant Costco is liable for such
negligent acts or omission.

15. Defendants’ acts and omissions were grossly negligent, intentional, willful,
wanton, oppressive, malicious, and done with disregard to the rights of the safety of others,
including Plaintiff. Further, such actions were ratified and/or directed by an officer, director or
managing agent of Defendant Costco.

16. Asa direct and proximate result of the acts and omissions of Defendants, and
each of them, Plaintiff was required to obtain medical services and treatment and will likely be
required to obtain additional medical services and treatment.

17. As a further direct and proximate result of the acts and omissions Defendants,
and each of them, Plaintiff suffered severe injury and pain and suffering.

18. Asa further direct and proximate result of the acts and omissions Defendants,
and each of them, Plaintiff suffered loss of income and lost earning potential.

19. Plaintiff has been damaged by the acts and omissions of Defendants, in an
amount in excess of $15,000.00.

20. As a direct and proximate result of the actions or omissions of Defendants,
Plaintiff has had to retain the services of the law offices of Nettles | Morris to pursue this action
and is entitled to recover costs of suit and reasonable attorney’s fees incurred herein.

FIRST CAUSE OF ACTION
(Negligence/Res Ipsa Loquitur against All Defendants)
21. Plaintiffs incorporate by reference each and every allegation previously made

in this Complaint as if fully set forth herein.

 

 
 

NETTLES | MORRIS

1389 Galleria Drive, Suite 200

Henderson, NV 89014
702.434.8282 / 702.434.1488 (fax)

Oo won non un fF Ww NY KF

NO NY NO NO NHN NO DO DRO ROR Re ee ee ee eee eee
Oo ND AHN BR Ww NHN KF TD OO WO NNDB Wn BP WW NO KF CO

q

 

ASe 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 12 of 20

22.  Atallrelevant times, Defendants, and each of them, owed non-delegable duties
of care to Plaintiff to maintain the Subject Premises in a reasonably safe condition and free of
hazards.

23. Defendants, and each of them, also owed a non-delegable duty of care to remedy
and/or warn Plaintiff of the existence of dangerous conditions, such as the Subject Forklift.

24. On information and belief, Defendants, and each of them, employees breached
the non-delegable duties it owed to Plaintiff by creating and/or knowingly and/or negligently
allowing a hazardous condition, the Subject Forklift, to exist at the Subject Premises at the time
of the Subject Incident, and by consciously, deliberately, and/or negligently failing to take any
measure to inspect for, remedy, and/or to warn of the presence of the Subject Forklift, resulting in
the Subject Incident.

25. The Subject Incident is the kind of incident that does not normally occur in the
absence of negligence.

26. The Subject Incident was caused by the Subject Forklift, an agency or
instrumentality within the exclusive control of Defendants, and each of them.

27. Defendants, and each of them, have superior knowledge of, or are in a better
position to explain, the Subject Incident than is Plaintiff.

28. Plaintiff allege that the Subject Incident is inexplicable without negligence and
that the doctrine of Res Ipsa Loquitur requires a finding of breach of a duty owed by Defendants,
and each of them.

29. Breach of the aforementioned duties by Defendants, and each of them, were the
legal and proximate cause of Plaintiffs damages

30. Plaintiff has been damaged as described above by the acts and omissions of
Defendants, in an amount in excess of $15,000.00.

SECOND CAUSE OF ACTION
(Negligent Hiring, Training, Retention, and Supervision against Defendant Costco)
31. Plaintiff repeats and realleges each and every allegation set forth above as

though fully set forth herein.

 

 
 

NETTLES | MORRIS

1389 Galleria Drive, Suite 200

Henderson, NV 89014
702.434.8282 / 702.434.1488 (fax)

Oo Oo NY WBN Wn FP W NY Fe

NW N NY NY NY VN NY DO ROR ee eee eee eee
Oo N Dn WH FP Ww NY KF& DTD OO Wo NY DB WNW BR WY NPY KF CO

 

fase 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 13 of 20

32. On information and belief, Defendant Costco entrusted the Subject Forklift to
Defendant Employee, an inexperienced and/or unfit operator.

33. Defendant Costco owed Plaintiff a non-delegable duty to exercise due care in
the selection of whom it entrusted to operate the Subject Forklift.

34. Defendant Costco breached that duty by entrusting the Subject Forklift to
Defendant Employee, resulting in the Subject Incident and injuries to Plaintiff.

35. Defendant Costco’s negligent entrustment of the Subject Forklift was an actual
and proximate cause of Plaintiff's injuries.

36. Plaintiff has been damaged as described above by the acts and omissions of|
Defendants, in an amount in excess of $15,000.00.

THIRD CAUSE OF ACTION
(Negligent Hiring, Training, Retention, and Supervision against Defendant Costco)

37. Plaintiffs incorporate by reference each and every allegation previously made
in this Complaint as if fully set forth herein.

38. Defendant Costco owed a non-delegable duty to Plaintiff to exercise due care
in the selection, training, oversight, direction, retention, and control of its employees/agents,
including Defendant Employee.

39. Defendant Costco breached its non-delegable duty to Plaintiff by failing to
properly select, train, oversee, direct, retain, and control Defendant Employee, an unfit and/or
inexperienced operator.

40. Plaintiff has been damaged as described above by the acts and omissions of
Defendants, in an amount in excess of $15,000.00.

/I/
//
///

 

 
 

NETTLES | MORRIS

1389 Galleria Drive, Suite 200

Henderson, NV 89014
702.434.8282 / 702.434.1488 (fax)

Oo ON DUA FP W NF

NO NY NY DN NN NN NO RO RO Rm me ee eee ee ee a eee

 

follows:

 

ps
os
4

a:

fase 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 14 of 20

WHEREFORE, Plaintiff prays for relief against Defendants, and each of them, as

For damages in a sum in excess of $15,000.00 for medical expenses, pain
and suffering, and lost wages/lost earning capacity;

For punitive damages;

For interest as permitted by law;

For reasonable attorney's fees and costs of suit; and

For such other and further relief as the Court deems just and proper.

DATED this 29" day of December, 2020.

NETTLES | MORRIS

/s/ Victoria R Allen

BRIAN D. NETTLES, ESQ.
Nevada Bar No. 7462
CHRISTIAN M. MORRIS, ESQ.
Nevada Bar No. 11218
VICTORIA R. ALLEN, ESQ.
Nevada Bar No. 15005

1389 Galleria Drive, Suite 200
Henderson, Nevada 89014
Attorneys for Plaintiff

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 15 of 20

Exhibit “2”

Exhibit “2”

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 16 of 20

Service of Process
Transmittal
12/30/2020

CT Log Number 538820487

CT Corporation

TO: Laura Aznavoorian, Litigation Supervisor
Gallagher Bassett Services, Inc.
1901 S. Meyers Rd, Suite 200C
Oakbrook Terrace, IL 60181

RE: Process Served in Nevada

FOR: Costco Wholesale Corporation (Domestic State: WA)

 

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

LESLIE ANNE MAKO, etc., Pltf. vs. COSTCO WHOLESALE CORPORATION, etc., et al.,
Dfts.

None Specified
Case # CV2002105

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Carson City, NV

By Process Server on 12/30/2020 at 01:04

Nevada

None Specified

None Specified

CT has retained the current log, Retain Date: 12/30/2020, Expected Purge Date:
01/14/2021

Image SOP

Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com
Email Notification, Zois Johnston zjohnston@costco.com

Email Notification, Maureen Papier maureen_papier@gbtpa.com

C T Corporation System

701 S. Carson Street

Suite 200
Carson City, NV 89701

866-665-5799
SouthTeam2@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1/ SS
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 17 of 20

Exhibit “3”

Exhibit “3”

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 18 of 20

1 DECLARATION OF MICHAEL E. SULLIVAN IN SUPPORT OF

“ COSTCO WHOLESALE, INC.’S PETITION FOR REMOVAL

3 |, MICHAEL E. SULLIVAN, hereby declare and say under penalty of perjury as

4|| follows:

5 1. | am an attorney at law licensed to practice in the State of Nevada and
6|| represent the Defendant Costco Wholesale, Inc. (“Costco”).

7 2. | make the instant declaration in support of Defendant Costco’s Petition for
8 || Removal.

9 3. Plaintiff sought unspecified damages in her Complaint for her alleged injury.

10 || However, | spoke with Plaintiff's counsel who confirmed that she believed Plaintiffs
11 medical bills were in excess of $75,000. | was told Plaintiff was seeking unspecified
12|| damages for lost wages and pain and suffering in excess of $75,000. Thus, according to
13 Plaintiff, the alleged value of her damages exceeds $75,000, exclusive of costs and
14|| interest.

15 4. Attached as Exhibit “4” is a true and correct color copy of Plaintiff's foot
16|| that was injured in the accident.

17 DATED this| 2 day of January, 2021.

13 TH, B
Le J A Wy oe }
19 : fi 7 AS Ve > [Fag |

MICHAEL E. SULLIVAN

 

20
21
22
23
24
25
26
2d
28

Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

 

 

 

 
Case 3:21-cv-00041-MMD-CLB Document1 Filed 01/19/21 Page 19 of 20

Exhibit “4”

Exhibit “4”

 
 

Flic 01/1981: ‘vag of BES

   
  

  
 
 

   
     

me

   

ee 7e ; Soe }

# ie.
‘

 
   

2S ag preter
Ta DQOA pct

  

  
  

   

te

J
&

“$e

a4

 
